DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 11-14, 17, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (U.S. Patent No. 10509400; hereinafter Sato) in view of Moench et al. (U.S. Patent No. 8560180; hereinafter Moench), and further in view of Lockwood et al. (U.S. Patent No. 10564638; hereinafter Lockwood).
Regarding claim 1, Sato teaches an autonomous driving control apparatus (Sato: Col. 2, lines 55-57; i.e., FIG. 1 is a block diagram of a control system for an autonomous driving vehicle of an embodiment according to the present disclosure), the apparatus comprising:
an information collection device configured to collect driving information of an autonomous driving vehicle (Sato: Col. 2, lines 64-65; i.e., the external sensor 1 is configured to detect information at an outside or surroundings of a host vehicle);
a calculation device configured to compute a reliability of an autonomous driving control based on the collected driving information (Sato: Col. 6, lines 11-15; i.e., the reliability value calculation part 20b repeatedly calculates an autonomous driving reliability value RLB which expresses a degree of reliability of autonomous driving in the form of a numerical value);
and a controller configured to: control a driving of the autonomous driving vehicle (Sato: Col. 5, lines 49-50; i.e., if the driver operates the operation device 8, the driving control part 20a starts autonomous driving);
	compute a deduction rate of the reliability (Sato: Col. 7, lines 8-10; i.e., the autonomous driving reliability value RLB also fluctuates along with the elapse of time; FIG. 6 shows an example of a change of the autonomous driving reliability value RLB along with time; the difference in reliability value over a given time period, such as t3 to t4, is the reduction rate for that time period) based on factors that degrade the reliability (Sato: Col. 6, lines 61-67; i.e., if the weather around the vehicle V is rain, fog, or snow, the external sensor 1 may be unable to accurately detect the surrounding situation of the vehicle V compared with if the weather is clear or cloudy. For this reason, as shown in FIG. 5, when the weather around the vehicle V is rain, fog, or snow, the autonomous driving reliability value is smaller compared with when the weather is clear or cloudy; the poor weather factors degrade the reliability);
	deduct the deduction rate from the reliability (Sato: Col. 7, lines 1-3; i.e., when an amount of rain, fog, or snow around the vehicle V is large, the autonomous driving reliability value is smaller compared with when the amount is small; the reliability is reduced depending on the severity of the weather);
display information regarding the deducted reliability of the autonomous driving control (Sato: Col. 5, lines 27-29; i.e., the electronic control unit 20 is provided with a driving control part 20a, a reliability value calculation part 20b, and a notification control part 20c) on a display (Sato: Col. 4, lines 57-59; i.e., the notification device 10 displays text information or image information on the display to give notification to the driver);
output a warning message for informing a warning state of the reliability of the autonomous driving control when the reliability of the autonomous driving control is lower than a predetermined value (Sato: Col. 7, lines 62-67; i.e., when the autonomous driving reliability value RLB is equal to or smaller than a preparation request value RLBP, which is set larger than the termination request value RLBT, the notification control part 20c controls the notification device 10 to first notify a request for preparing for manual driving to the driver; Col. 8, lines 53-56; i.e., when the autonomous driving reliability value RLB again becomes equal to or smaller than the preparation request value RLBP at the time t3, the request for preparing for manual driving is again notified; as displayed in Fig. 6, the reliability value drops below the first threshold and the driver is notified to prepare for manual driving);
display a message inducing adjustment of a driving setting value when the driving setting value is not adjusted by a driver after the warning state of the reliability is informed through the warning message (Sato: Col. 7, lines 25-27; i.e., the display such as the meter display 10a1, heads up display 10a2, or center display 10a3 displays the text information such as “please terminate autonomous driving”; Col. 7, lines 16-21; i.e., the notification control part 20c controls the notification device 10 to notify the driver of a request for terminating autonomous driving if the autonomous driving reliability value RLB is equal to or smaller than a predetermined termination request value RLBT during autonomous driving; Col. 8, lines 57-60; i.e., when the autonomous driving reliability value RLB becomes equal to or smaller than the termination request value RLBT at the time t4, the request for terminating autonomous driving is notified; as displayed in Fig. 6, the reliability value drops below the second threshold if the driver does not take action and the system requests that the driver terminate autonomous driving);
automatically adjust the driving setting value when a state that the reliability of the autonomous driving control is lower than the predetermined value is maintained for a predetermined amount of time (Sato: Col. 7, lines 35-43; i.e., the request for terminating autonomous driving is notified from when the autonomous driving reliability value RLB is equal to or smaller than the termination request value RLBT to when a predetermined constant time period elapses; Col. 10, lines 29-33; i.e., if the driver does not operate the operation device 8 despite a certain time period having elapsed from when the request for terminating autonomous driving was notified, processing for stopping the vehicle is performed);
and automatically adjust a preset target control vehicle speed to be less than or equal to a predetermined speed (Sato: Col. 7, lines 48-51; i.e., if the driver does not operate the operation device 8 despite the request for terminating autonomous driving is notified to the driver, the driving control part 20a performs processing for stopping the vehicle V; the target vehicle speed is reduced to zero which is less than the previous traveling speed), 
wherein the calculation device is configured to compute: a first reliability based on a vehicle control safety (Sato: Col. 6, lines 19-23; i.e., the reliability value calculation part 20b calculates the autonomous driving reliability value RLB based on at least one of density of surrounding vehicles of the vehicle V, precision of localization of the vehicle V, and the weather around the vehicle V; if the reliability value is below the preset threshold, it is not safe to control the vehicle autonomously);
a second reliability based on an accuracy of second information (Sato: Col. 6, lines 37-43; i.e., if the density of surrounding vehicles is high, compared with if the density of surrounding vehicles is low, the external sensor 1 may be unable to accurately detect the situation around the vehicle V, that is, obstacles, white lines on the road, etc. If the external sensor 1 cannot accurately detect the surrounding situation, it would be difficult to perform autonomous driving with a high reliability);

    PNG
    media_image1.png
    275
    679
    media_image1.png
    Greyscale
and a third reliability based on a complexity of the driving route (Sato: Col. 4, lines 1-5; i.e., the storage device 6 stores a road map specially designed for autonomous driving prepared based on the 3D images of obstacles detected by the LIDARs la and the results of detection by the LIDARs la. The 3D images of the obstacles and road map are constantly or periodically updated; Col. 6, lines 54-60; i.e., if the precision of localization is low, then it is difficult for the external sensor 1 to accurately detect the surrounding situation of the vehicle V; as shown in FIG. 5, when the precision of localization is low, the 
autonomous driving reliability value is smaller compared with when precision of localization is high).

	Sato does not explicitly teach computing a final reliability of the autonomous driving control by multiplying the first reliability, the second reliability, and the third reliability.
However in the same field of endeavor, Moench teaches computing a final reliability of the autonomous driving control by multiplying the first reliability, the second reliability, and the third reliability (Moench: Col. 6, lines 39-41; i.e., this overall reliability function is preferentially the product of several sub reliability functions; See equation 15 in column 15; Col. 15, line 67 – Col. 16, line 2; i.e., each of these reliability functions R1 . . . R6 yields a reliability value, which are multiplied for calculating a total reliability value).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving control apparatus of Sato to have further incorporated computing a final reliability of the autonomous driving control by multiplying the first reliability, the second reliability, and the third reliability, as taught by Moench. Doing so would allow the system to determine that a safety action must be taken if the reliability is below a threshold (Moench: Col. 1, lines 60-65; i.e., the determined reliability value can be used for using the determined velocity only if the reliability value indicates that the determined velocity is reliable, thereby ensuring that the determined velocity is only used if the determined velocity is reliable and does not trigger a safety relevant action).
Sato further does not explicitly teach wherein the controller is configured to display the first reliability, the second reliability, the third reliability, and the final reliability through the display.
However, in the same field of endeavor, Lockwood teaches wherein the controller is configured to display the first reliability, the second reliability, the third reliability, and the final reliability through the display (Lockwood: Col. 28, lines 23-27; i.e., the alert bar 636 may display an overall system confidence of the vehicle and/or confidences of subsystems of the vehicle 102 such as, for example, the planner 214, the collision predictor system 220, kinematics calculator 222, etc.; the overall, or final, confidence may be displayed along with a first, second, and third confidence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the driving control apparatus of Sato to have further incorporated wherein the controller is configured to display the first reliability, the second reliability, the third reliability, and the final reliability through the display, as taught by Lockwood. Doing so would allow for quicker response and guidance based on the displayed information (Lockwood: Col. 2, lines 30-33; i.e., the techniques described herein may be designed to quickly bring a teleoperator to full awareness of a situation at a driverless vehicle so that the teleoperator may provide guidance to the driverless vehicle with minimum delay).
Regarding claim 2, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 1. Sato further teaches wherein the driving information comprises at least one of: first information regarding an operating state of the autonomous driving vehicle (Sato: Col. 3, lines 48-51; i.e., the running condition information of the vehicle V detected by the internal sensor 3 is transmitted to the electronic control unit 20);
second information regarding an external environment of the autonomous driving vehicle (Sato: Col. 5, lines 39-40; an external state of the vehicle V can be reliably detected by the external sensor 1);
third information regarding a road on the driving route of the autonomous driving vehicle (Sato: Col. 3, lines 8-12; i.e., the LIDARs la successively fire laser beams toward the surroundings of the host vehicle V and measure distances to the road and obstacles around the road from reflected light to detect the road and obstacles around the host vehicle V in the form of a 3D image);
or fourth information regarding a sensor configured to sense the first information, the second information, and the third information (Sato: Col. 2, lines 64-65; i.e., the external sensor 1 is configured to detect information at an outside or surroundings of a host vehicle).
Regarding claim 4, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 1. Sato further teaches wherein the calculation device is further configured to: compute the first reliability based on the first information and the second information (Sato: Col. 6, lines 19-23; i.e., the reliability value calculation part 20b calculates the autonomous driving reliability value RLB based on at least one of density of surrounding vehicles of the vehicle V, precision of localization of the vehicle V, and the weather around the vehicle V).
Regarding claim 5, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 4. Sato further teaches wherein the calculation device is further configured to: compute a first deduction rate (Sato: Col. 7, lines 8-10; i.e., the autonomous driving reliability value RLB also fluctuates along with the elapse of time; FIG. 6 shows an example of a change of the autonomous driving reliability value RLB along with time; the apparatus must calculate a deduction rate in order to graph the change in reliability) based on at least one of: weather information (Sato: Col. 6, lines 61-67; i.e., if the weather around the vehicle V is rain, fog, or snow, the external sensor 1 may be unable to accurately detect the surrounding situation of the vehicle V compared with if the weather is clear or cloudy. For this reason, as shown in FIG. 5, when the weather around the vehicle V is rain, fog, or snow, the autonomous driving reliability value is smaller compared with when the weather is clear or cloudy); an actual braking amount based on an estimated braking amount; an amount of wheel slip during acceleration; an actual movement route based on a target movement route; or a number of times that an attitude control system is operated;

    PNG
    media_image2.png
    538
    673
    media_image2.png
    Greyscale
and lower the first reliability based on the computed first deduction rate (Sato: Col. 7, lines 1-3; i.e., when an amount of rain, fog, or snow around the vehicle V is large, the autonomous driving reliability value is smaller compared with when the amount is small).

Regarding claim 6, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 2. Sato further teaches wherein the calculation device is further configured to: compute the second reliability based on the second information and the fourth information (Sato: Col. 6, lines 19-23; i.e., the reliability value calculation part 20b calculates the autonomous driving reliability value RLB based on at least one of density of surrounding vehicles of the vehicle V, precision of localization of the vehicle V, and the weather around the vehicle V).
Regarding claim 7, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 6. Sato further teaches wherein the calculation device is further configured to: compute a second deduction rate (Sato: Col. 7, lines 8-10; i.e., the autonomous driving reliability value RLB also fluctuates along with the elapse of time; FIG. 6 shows an example of a change of the autonomous driving reliability value RLB along with time; the apparatus must calculate a deduction rate in order to graph the change in reliability) based on at least one of: information regarding an image recognition error or a failure of a camera (Sato: Col. 6, lines 51-54; i.e., this precision of localization is calculated based on, for example, correlation between images obtained by the external sensor 1 such as the camera lc and images stored in the map database 4); a difference in brightness between a lane area and a road area in an image; a camera exposure value; a number of times that an object tracking fails; or a GPS signal strength;
and lower the second reliability based on the computed second deduction rate (Sato: Col. 6, lines 54-60; i.e., if the precision of localization is low, then it is difficult for the external sensor 1 to accurately detect the surrounding situation of the vehicle V; if the correlation between obtained images is low and there is low precision of localization of the vehicle surroundings, then there would be an image recognition error; as shown in FIG. 5, when the precision of localization is low, the autonomous driving reliability value is smaller compared with when precision of localization is high).
Regarding claim 8, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 2. Sato further teaches wherein the calculation device is further configured to: compute the third reliability based on the first information and the third information (Sato: Col. 6, lines 19-23; i.e., the reliability value calculation part 20b calculates the autonomous driving reliability value RLB based on at least one of density of surrounding vehicles of the vehicle V, precision of localization of the vehicle V, and the weather around the vehicle V).
Regarding claim 9, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 8. Sato further teaches wherein the calculation device is further configured to: compute a third deduction rate (Sato: Col. 7, lines 8-10; i.e., the autonomous driving reliability value RLB also fluctuates along with the elapse of time; FIG. 6 shows an example of a change of the autonomous driving reliability value RLB along with time; the apparatus must calculate a deduction rate in order to graph the change in reliability) based on at least one of: a curvature and a length of a curve section that are within a predetermined distance from a current location on the driving route (Sato: Col. 3, lines 54-59; i.e., the map information includes, for example, position information of roads, information on road shapes (for example, road width, curved or straight, curvature of curves, positions of intersections, merging points, and branching points etc.), and positions and shapes of buildings); a number of lane changes; a number of nodes; a distance of a congested section; or a number of times that a change of the driving route is detected;
and lower the third reliability based on the computed third deduction rate (Sato: Col. 6, lines 54-60; i.e., if the precision of localization is low, then it is difficult for the external sensor 1 to accurately detect the surrounding situation of the vehicle V; if there is a low precision of localization, then the apparatus would not be able to accurately determine where the curvature of the road may begin; as shown in FIG. 5, when the precision of localization is low, the autonomous driving reliability value is smaller compared with when precision of localization is high).
Regarding claim 11, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 1. Sato further teaches wherein the controller is further configured to: output an alarm control signal, when the reliability of the autonomous driving control is lower than the predetermined value (Sato: Col. 7, lines 16-21; i.e., the notification control part 20c controls the notification device 10 to notify the driver of a request for terminating autonomous driving if the autonomous driving reliability value RLB is equal to or smaller than a predetermined termination request value RLBT during autonomous driving).
Regarding claim 12, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 11. Sato further teaches wherein the apparatus further comprises: an alarm device configured to output an alarm depending on the alarm control signal (Sato: Col. 4, lines 38-43; i.e., the notification device 10 is configured to give notification to the driver. This notification includes at least one of, for example, visual notification, audio notification, and bodily sensation notification. In a case where the notification is visual notification, the notification device 10 is provided with a displaying device which the driver can view).
Regarding claim 13, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 12. Sato further teaches wherein the alarm device is configured to: output the alarm by vibrating a steering wheel or a seat (Sato: Col. 5, lines 8-13; i.e., the vibrator includes, for example, a vibrator 10c built into a driver's seat DST, as shown in FIG. 3. In a case where the notification device 10 is provided with a vibrator, the notification device 10 makes the vibrator operate to give notification to the driver).
Regarding claim 14, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 1. Sato further teaches wherein the controller is further configured to: transmit, to a user terminal, an alarm control signal through a wireless communication (Sato: Col. 5, lines 18-19; i.e., the notification device 10 is controlled based on a control signal from the electronic control unit 20), when the reliability of the autonomous driving control is lower than the predetermined value (Sato: Col. 7, lines 16-21; i.e., the notification control part 20c controls the notification device 10 to notify the driver of a request for terminating autonomous driving if the autonomous driving reliability value RLB is equal to or smaller than a predetermined termination request value RLBT during autonomous driving).
Regarding claim 17, Sato in view of Moench and Lockwood teaches the autonomous driving control apparatus according to claim 1. Sato further teaches wherein the controller is further configured to: search for a safety zone located at a closest distance to the autonomous driving vehicle, and control the autonomous driving vehicle to stop in the safety zone when the reliability of the autonomous driving control is not restored to the predetermined value or the driving setting value is not adjusted by the driver after performing the autonomous driving control depending on the automatically adjusted driving setting value (Sato: Col. 7, lines 48-53; i.e., if the driver does not operate the operation device 8 despite the request for terminating autonomous driving is notified to the driver, the driving control part 20a performs processing for stopping the vehicle V. Specifically, the vehicle V is automatically stopped at, for example, a road shoulder).
Regarding claim 18, Sato teaches a reliability information guidance method (Sato: Col. 6, lines 11-15; i.e., the reliability value calculation part 20b repeatedly calculates an autonomous driving reliability value RLB which expresses a degree of reliability of autonomous driving in the form of a numerical value) of an autonomous driving control apparatus (Sato: Col. 2, lines 55-57; i.e., FIG. 1 is a block diagram of a control system for an autonomous driving vehicle of an embodiment according to the present disclosure), the method comprising:
controlling a driving of an autonomous driving vehicle (Sato: Col. 5, lines 49-50; i.e., if the driver operates the operation device 8, the driving control part 20a starts autonomous driving);
collecting driving information of an autonomous driving vehicle (Sato: Col. 2, lines 64-65; i.e., the external sensor 1 is configured to detect information at an outside or surroundings of a host vehicle);
computing a reliability of an autonomous driving control based on the collected driving information (Sato: Col. 6, lines 11-15; i.e., the reliability value calculation part 20b repeatedly calculates an autonomous driving reliability value RLB which expresses a degree of reliability of autonomous driving in the form of a numerical value);
computing a deduction rate of the reliability (Sato: Col. 7, lines 8-10; i.e., the autonomous driving reliability value RLB also fluctuates along with the elapse of time; FIG. 6 shows an example of a change of the autonomous driving reliability value RLB along with time; the difference in reliability value over a given time period is the reduction rate for that time period) based on factors that degrade the reliability (Sato: Col. 6, lines 61-67; i.e., if the weather around the vehicle V is rain, fog, or snow, the external sensor 1 may be unable to accurately detect the surrounding situation of the vehicle V compared with if the weather is clear or cloudy. For this reason, as shown in FIG. 5, when the weather around the vehicle V is rain, fog, or snow, the autonomous driving reliability value is smaller compared with when the weather is clear or cloudy; the poor weather factors degrade the reliability);
deducting the deduction rate from the reliability (Sato: Col. 7, lines 1-3; i.e., when an amount of rain, fog, or snow around the vehicle V is large, the autonomous driving reliability value is smaller compared with when the amount is small; the reliability is reduced depending on the severity of the weather);
displaying information regarding the deducted reliability of the autonomous driving control (Sato: Col. 5, lines 27-29; i.e., the electronic control unit 20 is provided with a driving control part 20a, a reliability value calculation part 20b, and a notification control part 20c) on a display (Sato: Col. 4, lines 57-59; i.e., the notification device 10 displays text information or image information on the display to give notification to the driver);
outputting a warning message for informing a warning state of the reliability of the autonomous driving control when the reliability of the autonomous driving control is lower than a predetermined value (Sato: Col. 7, lines 62-67; i.e., when the autonomous driving reliability value RLB is equal to or smaller than a preparation request value RLBP, which is set larger than the termination request value RLBT, the notification control part 20c controls the notification device 10 to first notify a request for preparing for manual driving to the driver; Col. 8, lines 53-56; i.e., when the autonomous driving reliability value RLB again becomes equal to or smaller than the preparation request value RLBP at the time t3, the request for preparing for manual driving is again notified; as displayed in Fig. 6, the reliability value drops below the first threshold and the driver is notified to prepare for manual driving);
displaying a message inducing adjustment of a driving setting value when the driving setting value is not adjusted by a driver after the warning state of the reliability is informed through the warning message (Sato: Col. 7, lines 25-27; i.e., the display such as the meter display 10a1, heads up display 10a2, or center display 10a3 displays the text information such as “please terminate autonomous driving”; Col. 7, lines 16-21; i.e., the notification control part 20c controls the notification device 10 to notify the driver of a request for terminating autonomous driving if the autonomous driving reliability value RLB is equal to or smaller than a predetermined termination request value RLBT during autonomous driving; Col. 8, lines 57-60; i.e., when the autonomous driving reliability value RLB becomes equal to or smaller than the termination request value RLBT at the time t4, the request for terminating autonomous driving is notified; as displayed in Fig. 6, the reliability value drops below the second threshold if the driver does not take action and the system requests that the driver terminate autonomous driving);
when a state that the reliability of the autonomous driving control is lower than the predetermined value is maintained for a predetermined amount of time, automatically adjusting the driving setting value (Sato: Col. 7, lines 35-43; i.e., the request for terminating autonomous driving is notified from when the autonomous driving reliability value RLB is equal to or smaller than the termination request value RLBT to when a predetermined constant time period elapses; Col. 10, lines 29-33; i.e., if the driver does not operate the operation device 8 despite a certain time period having elapsed from when the request for terminating autonomous driving was notified, processing for stopping the vehicle is performed);
and automatically adjusting a preset target control vehicle speed to be less than or equal to a predetermined speed (Sato: Col. 7, lines 48-51; i.e., if the driver does not operate the operation device 8 despite the request for terminating autonomous driving is notified to the driver, the driving control part 20a performs processing for stopping the vehicle V; the target vehicle speed is reduced to zero which is less than the previous traveling speed),
wherein computing the reliability comprises: computing a first reliability regarding a vehicle control safety (Sato: Col. 6, lines 19-23; i.e., the reliability value calculation part 20b calculates the autonomous driving reliability value RLB based on at least one of density of surrounding vehicles of the vehicle V, precision of localization of the vehicle V, and the weather around the vehicle V; if the reliability value is below the preset threshold, it is not safe to control the vehicle autonomously) based on operating state information of the autonomous driving vehicle (Sato: Col. 3, lines 48-51; i.e., the running condition information of the vehicle V detected by the internal sensor 3 is transmitted to the electronic control unit 20) and external environment information of the autonomous driving vehicle (Sato: Col. 5, lines 39-40; an external state of the vehicle V can be reliably detected by the external sensor 1);
	computing a second reliability regarding an accuracy of the external environment information, based on the external environment information and state information of a sensor (Sato: Col. 6, lines 37-43; i.e., if the density of surrounding vehicles is high, compared with if the density of surrounding vehicles is low, the external sensor 1 may be unable to accurately detect the situation around the vehicle V, that is, obstacles, white lines on the road, etc. If the external sensor 1 cannot accurately detect the surrounding situation, it would be difficult to perform autonomous driving with a high reliability);
	and computing a third reliability regarding a complexity of a driving route (Sato: Col. 6, lines 54-60; i.e., if the precision of localization is low, then it is difficult for the external sensor 1 to accurately detect the surrounding situation of the vehicle V; as shown in FIG. 5, when the precision of localization is low, the autonomous driving reliability value is smaller compared with when precision of localization is high) based on the operating state information and road information on the driving route (Sato: Col. 4, lines 1-5; i.e., the storage device 6 stores a road map specially designed for autonomous driving prepared based on the 3D images of obstacles detected by the LIDARs 1a and the results of detection by the LIDARs 1a. The 3D images of the obstacles and road map are constantly or periodically updated). 
	Sato does not explicitly teach computing a final reliability of the autonomous driving control by multiplying the first reliability, the second reliability, and the third reliability.
However in the same field of endeavor, Moench teaches computing a final reliability of the autonomous driving control by multiplying the first reliability, the second reliability, and the third reliability (Moench: Col. 6, lines 39-41; i.e., this overall reliability function is preferentially the product of several sub reliability functions; See equation 15 in column 15; Col. 15, line 67 – Col. 16, line 2; i.e., each of these reliability functions R1 . . . R6 yields a reliability value, which are multiplied for calculating a total reliability value).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sato to have further incorporated computing a final reliability of the autonomous driving control by multiplying the first reliability, the second reliability, and the third reliability, as taught by Moench. Doing so would allow the system to determine that a safety action must be taken if the reliability is below a threshold (Moench: Col. 1, lines 60-65; i.e., the determined reliability value can be used for using the determined velocity only if the reliability value indicates that the determined velocity is reliable, thereby ensuring that the determined velocity is only used if the determined velocity is reliable and does not trigger a safety relevant action).
Sato further does not explicitly teach wherein displaying information comprises displaying the first reliability, the second reliability, the third reliability, and the final reliability through the display.
However, in the same field of endeavor, Lockwood teaches wherein displaying information comprises displaying the first reliability, the second reliability, the third reliability, and the final reliability through the display (Lockwood: Col. 28, lines 23-27; i.e., the alert bar 636 may display an overall system confidence of the vehicle and/or confidences of subsystems of the vehicle 102 such as, for example, the planner 214, the collision predictor system 220, kinematics calculator 222, etc.; the overall, or final, confidence may be displayed along with a first, second, and third confidence).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sato to have further incorporated wherein displaying information comprises displaying the first reliability, the second reliability, the third reliability, and the final reliability through the display, as taught by Lockwood. Doing so would allow for quicker response and guidance based on the displayed information (Lockwood: Col. 2, lines 30-33; i.e., the techniques described herein may be designed to quickly bring a teleoperator to full awareness of a situation at a driverless vehicle so that the teleoperator may provide guidance to the driverless vehicle with minimum delay).
Regarding claim 21, Sato in view of Moench and Lockwood teaches the method according to claim 18. Sato further teaches wherein the method further comprises: outputting an alarm when the reliability of the autonomous driving control is lower than the predetermined value (Sato: Col. 7, lines 16-21; i.e., the notification control part 20c controls the notification device 10 to notify the driver of a request for terminating autonomous driving if the autonomous driving reliability value RLB is equal to or smaller than a predetermined termination request value RLBT during autonomous driving).
Regarding claim 22, Sato in view of Moench and Lockwood teaches the method according to claim 18. Sato further teaches wherein the method further comprises: when the reliability of the autonomous driving control is lower than the predetermined value, transmitting, to a user terminal, an alarm control signal (Sato: Col. 7, lines 16-21; i.e., the notification control part 20c controls the notification device 10 to notify the driver of a request for terminating autonomous driving if the autonomous driving reliability value RLB is equal to or smaller than a predetermined termination request value RLBT during autonomous driving) through a wireless communication (Sato: Col. 5, lines 18-19; i.e., the notification device 10 is controlled based on a control signal from the electronic control unit 20).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661